Case 1:17-cv-00548-MSM-PAS Document 104 Filed 11/25/20 Page 1 of 3 PageID #: 864




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND


   DANIEL DIAMANT,
       Plaintiff

   v.                                                C.A. No. 1:17-cv-00548-MSM-
                                                                 PAS
   UTGR, INC. d/b/a Twin River Casino, et
   al.,
        Defendants




                RHODE ISLAND STATE POLICE CORPORAL LAWENS
              FEVRIER’S MOTION TO EXTEND TIME TO FILE PROPOSED
                             JURY INSTRUCTION

        Defendant RISP Corporal Fevrier moves this Honorable Court for an extension

  of time to file his proposed jury instruction on spoliation until a week before the

  empanelment date. At the pretrial conference on November 23, 2020, the Court

  granted Defendant Fevrier’s motion regarding spoliation (ECF 93) and instructed

  counsel to file a proposed jury instruction by November 25, 2020. Subsequently, the

  Court entered a text order holding that: “[a]s a result of concerns about technological

  details raised by several parties at the end of the pretrial conference, and the

  imminence of the beginning of this trial, the court has determined that it is in all

  parties interest to vacate the currently scheduled empanelment. The case will be

  placed on the next available empanelment date to allow the parties to better prepare

  for a jury trial by Zoom.”    Based on the foregoing, Defendant Corporal Fevrier

  requests an extension of time to file his proposed jury instruction until a week before

  the empanelment date.


                                            1
Case 1:17-cv-00548-MSM-PAS Document 104 Filed 11/25/20 Page 2 of 3 PageID #: 865




        Wherefore, Defendant RISP Corporal Fevrier prays this motion is granted and

  time is extended to file his proposed jury instruction on spoliation.




                                                 Respectfully Submitted,

                                                 Defendant
                                                 RHODE ISLAND STATE POLICE
                                                 CORPORAL LAWENS FEVRIER
                                                 By:

                                                 PETER F. NERONHA
                                                 ATTORNEY GENERAL

                                                 /s/ Brenda D. Baum
                                                 _________________________________
                                                 Brenda D. Baum, Bar No. 5184
                                                 Assistant Attorney General
                                                 150 South Main St.
                                                 Providence, RI 02903
                                                 Tel: (401) 274-4400
                                                 Fax: (401) 222-2995
                                                 Ext. 2294 | bbaum@riag.ri.gov




                                             2
Case 1:17-cv-00548-MSM-PAS Document 104 Filed 11/25/20 Page 3 of 3 PageID #: 866




                          CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on Wednesday, November 25, 2020 I
  electronically served this document through the electronic filing system upon:

  Counsel for Plaintiff, Dan Diamant         Counsel for Defendant, UTGR (Twin
  Thomas G. Briody, Esq.                     River)
  TBriodylaw@aol.com                         Paul R. Crowell, Esq.
                                             paul.crowell@zurichna.com


                                             Counsel for Lincoln Defendants
                                             Marc DeSisto, Esq.
                                             Patrick Burns, Esq.
                                             marc@desistolaw.com
                                             pburns@desistolaw.com



                                               /s/ Brenda D. Baum




                                         3
